Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 06/18/2020.
	Claims 1- 20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claims 1 & 11, the limitation on “a support body” is not defined in the claim, thus renders the claim vague and indefinite.
B.	Claim 16 recites the limitation "the internal combustion engine powers a vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
C.	Regarding claim 17, the limitation on “a non-metal support body” is not defined in the claim, thus renders the claim vague and indefinite.

 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 10,753,247 B2).
The applied reference has a common inventor (Ming Yang) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Yang et al. ‘247 discloses a catalytic device, the device comprising: a support body; one or more metal A bulk deposits disposed on the support body, and a plurality of metal B atomic clusters disposed on the surface of at least one of the metal A bulk deposits, wherein less than 10% by weight of metal B atomic clusters are disposed directly on the support body; wherein metal A and metal B are different metals each selected from the group consisting of platinum group metals (PGM), Ag, Au, Ni, Co, and Cu (See col. 8, claim 1).  See also col. 8- col. 10, claims 2-18 for more details.
Even though the reference does not specify that the metal A bulk deposits is “Rh” and the metal B atomic clusters is “Pt”, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to have chosen the “Rh” and “Pt” among the list of suitable metals taught by the reference for metal A bulk deposits and metal B atomic clusters since it involves only a matter of choice of specific metals to achieve an effective and useful catalytic material or device.

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.


Conclusion
6.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNN/
February 11, 2022